DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/21 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-3, 5, 6, 8-12, 14, 16-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Maynard (US Patent No. 5,816,247) in view of Girouard et al. (US 2018/0289310), herein referred to as Girouard, and Vermeulen et al. (US Patent No. 7,720,683), herein referred to as Vermeulen.
Regarding claims 1, 5, 10, 14, and 21, Maynard discloses performing one or both of epilepsy seizure detection and prediction [Col 14, lines 6-9: intent for measuring severity of paroxysmal activity (seizures), depth of coma, prediction of outcome; and Col 15, lines 24-29: the replacement or supplement statistical measures of paroxysmal brain activity with trend statistics of variables for detection and prediction]; running a plurality of input signals from sensors for epilepsy seizure detection through a plurality of classification models [Col 1, lines 34-39: input circuitry for receiving from a plurality of electrodes (sensors) attached to sectors of patients' heads, signals representative of patients' brain waves; Col 1, lines 31-33 an apparatus for EEG patient monitoring; and Col 2, lines 15-17: determination of categories for classifying sets of EEG training data, each category being defined by classifying items], wherein at least multiple ones of the plurality of classification models have multiple levels and corresponding multiple weights, and wherein the multiple classification models have at least some different network weights [Fig. 10 – weights w1, w2, w3, w4 on left level, weights w1, w2, and w3 at center level, and weights w1 and w2 at right level, and Col 11, lines 48-56: Fig. 10 shows the pattern of connection elements in a neural network, statistical outputs produced from a section of EEG are multiplied by input weights in the first layer…There may be many such sets of weights in the first layer. The outputs from the first layer are then input to a further layer consisting of a plurality of elements each with its own set of weights]; applying weights to outputs of each of the classification models to 
Girouard discloses wherein a plurality of classification models that have already been trained, that have weights that are not adjustable after training, and that create individual prediction outputs on individual outputs for classifying the plurality of input signals as one or both of an epilepsy seizure detection and an epilepsy seizure prediction as set forth in [0065] (e.g. The node inputs (x.sub.i) may be weighted and combined); [0096] (e.g. output nodes of a network may be configured to output a predicted future oxygen saturation level, pulse rate or other parameter related to a patient's heart, other predicted future patient parameter or combinations thereof), [0091] (e.g. some output nodes used in some of the embodiments herein are shown in Figs. 7A-7E); [0098] (e.g. Feature values may be used individually or in combination to determine inputs applied to an input node of a neural network. In some embodiments, a feature extraction module may be used to process a collected signal so that the form of data derived from the signal is suitable for input into one or more input nodes of a network), 
 	Vermeulen teaches (Col 11, lines 22-32) that a network may be pruned to contain only models that are required, i.e. removing from an output layer of a neural network those outputs and the weights connecting them to previous layers (e.g., a hidden layer) that are not required, leading to a significant saving in ROM space and computations. 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maynard, with a plurality of classification models that have already been trained, that have weights that are not adjustable after training, and that create individual prediction outputs on individual outputs for one or both of epilepsy seizure detection and prediction as taught by Girouard, and to reduce the model to a smaller size that maintains the classification accuracy of the larger model as taught by Vermeulen, thereby preventing changing the network from a best or optimal configuration that minimizes differences between a generated or predicted output condition and known output condition of the training data and reducing computational resources.
Regarding claims 2 and 11, Maynard discloses adjusting the weights is performed in response to the performing of the one or both of epilepsy seizure detection and prediction being performed for a defined time period [Col 13, lines 45-47: as data arrives (which can be in real time) from a patient, each one minute epoch (defined time period) of data can be processed by the neural network, which as disclosed above are trained by adapting weights].
Regarding claims 3 and 12, Maynard discloses outputting one or more indications of one or both of an epilepsy seizure detection and an epilepsy seizure prediction [Col 16, lines 3-5: categories, which can include paroxysmal activity, can be placed at specific coordinates within a graphical display (hence an indication) with common axes for all categories]. 
Regarding claim 6, Maynard discloses wherein at least the multiple ones of the plurality of classification models are different in their structure (e.g. Col 12, 31-35: different types of network and organization, e.g. defining different numbers of neurons, which would change the network structure, for the purpose of network customization and analyzing a different characteristic of the data).
Regarding claims 8, 9, 16, and 17, Maynard discloses each of the plurality of classification models has a set of network weights [Col 11, lines 24-28: neural networks may consist of a single element in which weights are applied to each input variable]; the sets of network weights previously determined using input streams from a plurality of input signals from sensors for epilepsy seizure detection, wherein each of the sets of network weights is fixed and has been previously determined using input streams from a plurality of different users[Col 2, lines 24-29: applying a set of EEG data from a patient to the neural network to derive therefrom a position in said space (classification), whereby a patient category can be assessed, and that training data may be obtained by making EEG measurements upon a plurality of patients to obtain respective patient records; Col 11, lines 31-32: networks may be trained by adapting weights; and Col 11, lines 49-51: statistical outputs produced from a section of EEG are multiplied by input weights in the first layer].
Regarding claim 22, the modified Maynard discloses wherein the plurality of classification models that have already been trained have been previously trained on one or more patients, and where the input signals are from a new patient and the method is performed for the new patient (e.g. Girouard - [0082] training data may include processed or raw electromyography signal or other signal information collected from a particular patient, all available patients, or from patients of a particular demographic...a network may be trained using training data derived from a group of patients, including groups that may or may not include the specific patient to be monitored).
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Maynard in view of Girouard and Vermeulen, as applied in claim 1 above, in further view of He et al. (Reshaping Deep Neural Network For Fast Decoding by Node-Pruning, 2014).
Regarding claims 4 and 13, Maynard and Vermeulen do not expressly disclose that in response to a weight for a classification model falling below a minimum specified threshold, switching off that model such that the switched-off model is no longer used. He et al. teaches (Col 4, lines31-35) that a score is calculated for each hidden node (model), then all the nodes are sorted by their scores and nodes with less importance values, and incoming and outgoing links (weights), are removed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maynard and Vermeulen to switch off models with weights that fall below a minimum specified threshold at taught by He et al. to reduce computational requirements.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Maynard in view of Girouard and Vermeulen, as applied in claim 1 above, in further view of Son et al. (PG Pub – US 2018/0032867).
Regarding claims 7, and 15, Maynard and Vermeulen do not expressly disclose wherein the plurality of classification models comprise one or more of neural networks and convolutional neural networks. Son et al. teaches [0110] examples with respect to convolutional neural networks (CNNs) or .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Maynard in view of Girouard and Vermeulen, as applied in claim 1 above, in further view of Echauz et al. (US Patent No. 6,678,548).
Regarding claim 18, Maynard and Vermeulen do not expressly disclose the apparatus being wearable on a human being. Echauz et al. teaches (Fig 1.) a wearable access unit 80. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maynard and Vermeulen to implement the apparatus as a wearable device for portability and use in real time.
Response to Arguments
Applicant's arguments filed 04/27/2021 have been fully considered but they are not persuasive.
In response to Applicant's argument that "none of the cited references alone or in combination are applying weights to fixed classification models and using those weighted outputs for classification", Examiner directs Applicant to Girouard [0080] (e.g. In some embodiments, the network may be a trained network including weighting coefficients and/or bias coefficients as may be determined using training methods as further described herein; [0087] output data indicating patient conditions predicted by the network when using the group of initial or current weights and/or biases may be generated, which implies application of weights to the network; and [0088] an algorithm may automatically adjust weights and/or biases of a neural network; and [0074] input weights and/or biases of a neural network may be fixed within a monitoring period), which implies a fixed network, thereby reading on the claim.
Because no further changes were made to overcome the rejection to the claims, the rejections to claims 1-18 and 21 remain withstanding.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE E BANIS/               Examiner, Art Unit 3792

/MICHAEL W KAHELIN/               Primary Examiner, Art Unit 3792